 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
      KEVIN PINE, individually and on
      behalf of all others similarly situated,
 8
                             Plaintiff,
 9                                                     C17-1826 TSZ
           v.
10                                                     MINUTE ORDER
      A PLACE FOR MOM, INC.,
11
                             Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
        (1)    The parties’ joint motion, docket no. 143, to amend the Order entered
   December 5, 2019, docket no. 142 (the “December Order”), is GRANTED in part and
15
   DENIED in part, as follows:
16                (a)    In the December Order, the Court indicated that it will certify the
           following class:
17
                  All persons within the United States who, between August 7, 2013,
18                and August 15, 2019, received, without their consent, a non-emergency
                  call from defendant A Place for Mom, Inc., or any party acting on
19                defendant’s behalf, to a cellular telephone.

20         In their motion to amend, the parties have indicated that they do not object to, but
           rather agree with, the modifications made by the Court to their proposed class
21         definition. See Mot. at 2-3 (docket no. 143). Thus, for settlement purposes, the
           class is DEFINED as set forth above.
22

23

     MINUTE ORDER - 1
 1                (b)    In the December Order, the Court interpreted the parties’ proposed
          settlement as dividing the class into two subclasses, namely (i) the “Locate”
 2        Subclass, whose members will receive notice of the settlement via U.S. mail and
          will automatically share pro rata in the proceeds of the settlement, and (ii) the
 3        “Non-Locate” Subclass, whose members will receive notice of the settlement via
          email only and will be required to return a claim form to obtain any monetary
 4        benefit from the settlement. The Court declined to certify either of these
          subclasses because the parties had not provided sufficient information about the
 5        Non-Locate Subclass. In their motion to amend, the parties have clarified that
          they did not intend to seek certification of subclasses. They explain that the basis
 6        for distinguishing between the two groups of class members is as follows.
          Defendant’s records include calls, during the class period, to approximately
 7        3.1 million unique cell phone numbers. Of these 3.1 million numbers, roughly
          56,000 were obtained through five of defendant’s websites, the domain names of
 8        which contain the term “locate,” for example, https://locate.APlaceForMom.com.
          In other words, each of the 56,000 individuals to whom those numbers belong
 9        visited one of defendant’s “locate” websites and provided contact information.
          Defendant is willing to concede, for settlement purposes, that the action of
10        entering a cell phone number on one of the “locate” websites does not constitute
          “consent” to be called within the meaning of the Telephone Consumer Protection
11        Act (“TCPA”). With regard to the remaining 3,044,000 or so persons to whom
          defendant placed calls during the class period, defendant makes no similar
12        concession. Defendant acquired those other numbers in a variety of ways,
          including receiving calls from persons inquiring about defendant’s services and/or
13        capturing data offered during individuals’ interactions with defendant’s or its
          affiliates’ websites that do not have “locate” in their addresses. According to
14        defendant, if a cell number was procured through other than a “locate” website,
          defendant cannot ascertain which of the myriad TCPA disclosures and/or consent
15        forms the person associated with the cell number might have heard or seen, and
          thus, defendant is unwilling to stipulate on a class-wide basis to a lack of consent
16        to be called. Nevertheless, the parties wish to bind all individuals called during
          the class period to the terms of the settlement.
17
                 Having considered the additional information provided by the parties, the
18        Court relinquishes its earlier concerns about the structure of the parties’ proposed
          settlement. The Court is satisfied that the parties may reasonably distinguish
19        between persons who engaged with defendant’s “locate” websites, which might
          have been deficient in some regard under the TCPA, and the substantially greater
20        number of individuals who made their numbers available to defendant in a
          different manner. Moreover, the Court is persuaded that persons in the latter
21        group who are unable to verify the requisite lack of consent do not actually qualify
          as class members, and binding them by their silence (and the resulting uncertainty
22        about their earlier consent) to the terms of the settlement, while withholding from

23

     MINUTE ORDER - 2
 1            them pro rata shares of the settlement proceeds, does not offend due process.
              After all, if they consented to the calls or cannot dispute that they consented to the
 2            calls, then they have no TCPA claim against defendant in the first place. Thus,
              the Court will PRELIMINARILY APPROVE the parties’ settlement, which
 3            contemplates that notice will be sent to some class members via U.S. mail and to
              other class members via email, and that class members who receive notice via
 4            U.S. mail will automatically receive pro rata shares of the settlement funds, while
              class members who receive notice via email must return a claim form to obtain a
 5            monetary benefit from the settlement.

 6                   (c)      The Court cannot, however, approve the forms of notice and related
              materials proposed by the parties, and therefore further DEFERS plaintiff’s
 7            motion for preliminary approval of class action settlement, docket no. 139. The
              motion is RENOTED to April 3, 2020. On or before the new noting date, the
 8            parties shall file revised versions of their proposed notice, payment selection form,
              and claim form, as well as an opt-out form, 1 a proposed notice by publication, and
 9            a proposed publication plan, along the following lines:

10                            (i)    One Form of Notice: The parties propose to send each group
                      of class members a different notice. Consistent with the parties’ view that
11                    the proposed settlement does not involve subclasses, the parties are
                      DIRECTED to submit one proposed notice that will go to all 3.1 million
12                    putative class members. Every class member is entitled to know that
                      notices have been sent in different ways, depending on how potential class
13                    members have been identified, and that some class members will
                      automatically receive pro rata shares of the settlement proceeds, while other
14                    class members must submit claim forms to obtain any monetary benefit
                      from the settlement. Absent a clear explanation, appearing prominently in
15                    the notice, class members will not be adequately advised about the structure
                      of the settlement or be able to formulate any objection thereto.
16                           (ii)   Distinguishing Between Class Members: The parties are
                      encouraged to use, in the notice and related materials, words other than
17                    “Locate” and “Non-Locate” to describe the two categories of class
                      members. Class members are unlikely to know whether their cell phone
18                    numbers were obtained by defendant via a “locate” website or some other
                      mechanism, and if the parties persist in using the terms “Locate” and “Non-
19                    Locate,” class members might not be able to ascertain whether they are in
                      one group or the other. The parties could potentially distinguish among
20                    class members by the manner in which individuals are receiving notice.
21
     1
         The proposed notices filed by the parties reference an “Exclusion Request Form,” see Exs. C1
22 & C2 to Pla.’s Mot. (docket no. 139-1), but no such form was submitted for the Court’s review.

23

     MINUTE ORDER - 3
 1                 For example, “if you received this notice by U.S. mail, you do not need to
                   take any action to receive a pro rata share of the settlement funds,” or “if
 2                 you received this notice via email, you will be bound by the terms of the
                   settlement, but will not receive any monetary benefit from it unless you
 3                 take the following action: you must submit a completed claim form by
                   [date].” To avoid confusion, the parties may append a payment selection
 4                 form to notices sent by U.S. mail and a claim form to notices sent via email,
                   but they must include an opt-out form regardless of how the notices are
 5                 distributed.

 6                         (iii) Class Definition and Anticipated Pro Rata Shares: In addition
                   to updating the class definition, the parties must include in any notice to be
 7                 sent to class members an explanation concerning how the pro rata shares
                   that might be expected from the settlement have been estimated by the
 8                 attorneys. The notice shall disclose the number of potential class members
                   (3.1 million), the number of class members who will automatically receive
 9                 payments (56,000), the anticipated response rate among class members who
                   must make claims (2% or 62,000 2), and the approximate settlement award
10                 that is calculated on the basis of these figures ($34 per person2). The notice
                   shall also set forth the minimum and maximum payouts, i.e., $1.29 per
11                 individual if all 3.1 million class members participate in the settlement, and
                   $71.47 per person if only the 56,000 class members entitled to automatic
12                 payment receive pro rata shares of the funds. Class members must have
                   such data to formulate an opinion about whether they wish to participate,
13                 object, or opt-out of the settlement.

14                        (iv) Legal Representation: The parties’ proposed notices suggest
                   that Class Counsel are not charging for their services. See Exs. C1 & C2 to
15                 Pla.’s Mot. (docket no. 139-1) (“These lawyers are called Class Counsel.
                   You will not be charged for these lawyers’ services.”). This statement is
16                 not accurate and must be revised to explain that Class Counsel anticipate
                   being compensated from the Settlement Fund (at the rate of 25% of the
17

18
     2
19   The parties apparently applied the 2% response rate to the total number of potential class
   members (3.1 million) rather than to the number of individuals who must make claims
20 (3.044 million). A 2% response rate among persons who must submit claim forms yields a
   figure of 60,880. Assuming that $1,500,000 in attorney’s fees, $75,000 in litigation expenses,
21 $410,000 in settlement administration costs, and $12,500 in incentive awards are deducted from
   the $6,000,000 settlement fund, and the remaining balance ($4,002,500) was apportioned among
   the 56,000 class members entitled to automatic payment plus the 60,880 individuals expected to
22 submit claim forms, the pro rata settlement award would be $34.24.

23

     MINUTE ORDER - 4
 1              proceeds, or $1,500,000), and will not separately charge individual class
                members for their services.
 2
                        (v)    Objections and Final Approval Hearing: The Court will not
 3              require that class members submit written objections as a prerequisite to
                appearing and being heard at a final approval hearing, and the notice must
 4              be revised accordingly. The notice should indicate that class members may
                (not “must”) object by sending a letter to the Settlement Administrator or
 5              they may appear in person at the “final approval” (not “fairness”) hearing to
                state their objections. They need not seek permission in advance or
 6              communicate to the Settlement Administrator a desire to speak at the final
                approval hearing. Moreover, contrary to the suggestion in the parties’
 7              proposed notices, in the absence of an emergency, the Court does not
                anticipate altering the final approval hearing schedule without ample notice
 8              to class members, and if the date or time of the hearing must be changed at
                the request of a party or counsel, such party or counsel shall bear the
 9              expense of providing such notice.

10                     (vi) Publication: Because the parties intend to rely on email
                notice alone for over 98% of the class, and because they have provided no
11              assurance that the Settlement Administrator can confirm that emails have
                not been “spam” filtered or otherwise inhibited from reaching the persons
12              to whom they are directed, the Court will require the parties to publicize the
                nature their settlement, the deadlines for opting-out and submitting claim
13              forms, and the date and time of the final approval hearing. The parties shall
                do so on their respective attorneys’ websites, defendant’s and its affiliates’
14              websites, through appropriate and available social media platforms, via a
                newspaper published nationwide (in a prominent advertisement run at least
15              once each week for four consecutive weeks), and through at least one trade
                journal of national prominence relating to elder care. The parties shall
16              submit a proposed form of notice by publication and a proposed publication
                plan, along with any related revision to their estimate of settlement
17              administration costs.

                       (vii) Failure to Return Claim Form: In the notice that the parties
18              proposed to send via email only, the section titled “If You Do Nothing”
                reads:
19
                        If you do nothing, and are a Class Member, you will not
20                      receive a payment after the Court approves the Settlement. In
                        order to receive a payment, you must submit a timely, valid
21                      claim form. You will be bound by the judgment against
                        APFM and you will release claims against APFM.
22

23

     MINUTE ORDER - 5
 1              This language lacks clarity. It suggests that persons who receive the notice
                and do nothing might not be bound because they are not class members. It
 2              also refers to a “judgment,” but this matter is being resolved by settlement.
                The parties are encouraged to consider the following language:
 3
                        If you received this notice via email and you do nothing in
 4                      response, you will be bound by the terms of the Settlement if
                        it is approved by the Court, and you will not receive any
 5                      monetary benefit from the Settlement. To receive a pro rata
                        share of any proceeds of the Settlement, you must complete
 6                      and submit a Claim Form to the Settlement Administrator on
                        or before [date].
 7
                       (viii) No Imprimatur of the Court: In multiple places within the
 8              parties’ proposed notices, the parties use verbiage implying that the Court
                has authorized or approved the settlement and/or the notice about the
 9              settlement. The parties are encouraged to instead use language along the
                following lines: “This notice is being sent to you because you have a right
10              to know about a proposed settlement of a class action lawsuit and about
                your options before the Court decides whether to approve the settlement.”
11                     (ix) Payment Selection Form and Claim Form: Both of the forms
                proposed by the parties indicate that the Fisher Center for Alzheimer’s
12              Research Foundation is a “Court-approved” charity. Regardless of whether
                such organization is designated as a cy pres recipient, it will not be “Court-
13              approved” for purposes of class members electing to donate their pro rata
                shares of the settlement funds to charity. To indicate that any charity is
14              “Court-approved” would put undue pressure on class members to choose to
                donate their settlement award. Both forms also need reworking so that they
15              provide enough information to stand on their own, apart from the notice
                informing class members about the settlement. For example, the Claim
16              Form should advise class members that, if they received notice via email
                and they do not complete and timely submit the Claim Form, they will be
17              bound by the settlement, and will receive no monetary benefit from the
                settlement.
18
                       (x)    Cy Pres Recipient: As indicated in the December Order, the
19              parties propose to leave to the Court’s “sole discretion” at some later date
                the designation of a cy pres recipient. See Am. Settlement Agr. at ¶ 7.5(e)
20              (docket no. 139-1) (“on the Final Distribution Date, . . . the Claims
                Administrator shall pay any amount remaining in the Settlement Fund
21              Account from uncashed settlement checks to a non-profit charity meeting
                the requirements of Dennis . . . , at the Court’s sole discretion”). The
22              Ninth Circuit has made clear that such approach is improper and that, if

23

     MINUTE ORDER - 6
 1                settlement funds are to go to a cy pres recipient, then the parties must
                  designate the recipient in their agreement and provide notice and an
 2                opportunity to class members to object to the recipient. Nowhere in the
                  class notices proposed by the parties is a cy pres beneficiary even disclosed
 3                or discussed. Moreover, with respect to one of the two potential cy pres
                  recipients mentioned in the Amended Settlement Agreement, namely the
 4                Fisher Center for Alzheimer’s Research Foundation, the parties have not
                  made the requisite showing that such entity is “tethered to the nature of the
 5                lawsuit” or advances “the objectives of the underlying statute,” i.e., the
                  TCPA. See Dennis v. Kellogg Co., 697 F.3d 858, 867 (9th Cir. 2012);
 6                Nachshin v. AOL, LLC, 663 F.3d 1034, 1036 (9th Cir. 2011). If the parties
                  wish to designate their other suggested organization, Electronic Frontier
 7                Foundation, as the cy pres recipient, they may file a stipulation to modify
                  their settlement documents accordingly, and they shall include appropriate
 8                language in their proposed notice to the class. The Court makes no ruling,
                  pending consideration of any objections from class members, regarding
 9                whether Electronic Frontier Foundation is a suitable cy pres beneficiary.

10        (2)     The Court DEFERS scheduling a final approval hearing pending resolution
   of plaintiff’s motion for preliminary approval of class action settlement, docket no. 139,
11 which has been RENOTED to April 3, 2020. See supra ¶ 1(c). Along with a revised
   notice to class members, a proposed notice by publication, a proposed publication plan,
12 and all related forms, the parties shall indicate what dates they propose for the final
   approval hearing and related deadlines, and what dates, if any, during the three months
13 around the timeframe they propose for the hearing would present any scheduling conflicts
   for counsel.
14
          (3)     The Clerk is directed to send a copy of this Minute Order to all counsel of
15 record.
           Dated this 11th day of February, 2020.
16

17                                                   William M. McCool
                                                     Clerk
18
                                                     s/Karen Dews
19                                                   Deputy Clerk

20

21

22

23

     MINUTE ORDER - 7
